          Case 3:20-cv-01542-MSB
ORDER RE REQUEST                          Document
                 TO PROCEED IN FORMA PAUPERIS            5 Filed 08/10/20 PageID.15 Page 1 of 1          Page 1 of 1



                         UNITED STATES DISTRICT COURT
                                  for the Southern District of California

                                                             Case Number
                      ALVIN L.                                                  20cv1542-MSB

                                              Plaintiff(s)
                           v.

                                                                 ORDER RE REQUEST TO PROCEED
                   ANDREW SAUL
                                                                      IN FORMA PAUPERIS
                                            Defendant(s)


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.

          Dated: Aug 10, 2020
                                                                Hon. Michael S. Berg
                                                                United States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):

           Inadequate showing of indigency                           District Court lacks jurisdiction
           Legally and/or factually patently frivolous               Immunity as to
           Other:

          Comments:




          Dated:

                                                                United States Magistrate Judge


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:

           GRANTED
           DENIED (see comments above). IT IS FURTHER ORDERED that:
               Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
               This case is hereby DISMISSED immediately.
               This case is hereby REMANDED to state court.


          Dated:

                                                                United States District Judge
